

116 S4431 IS: Emergency Wildfire and Public Safety Act of 2020
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4431IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mrs. Feinstein (for herself and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo increase wildfire preparedness and response throughout the United States, and for other purposes.1.Short titleThis Act may be cited as the Emergency Wildfire and Public Safety Act of 2020.2.Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title.Sec. 2. Table of contents.Sec. 3. Findings.TITLE I—Wildfire Mitigation ProjectsSec. 101. Forest landscape projects.Sec. 102. Wildfire detection equipment.Sec. 103. Establishment of fuel breaks in forests and other wildland vegetation.Sec. 104. Emergency actions.Sec. 105. New information in land management plans.Sec. 106. Hazard mitigation using disaster assistance.TITLE II—BiomassSec. 201. Biomass energy infrastructure program.TITLE III—Timber exportsSec. 301. Exemption to prohibition on export of unprocessed timber of dead and dying trees in the State of California.TITLE IV—Other mattersSec. 401. Innovative forest workforce development program.Sec. 402. Western prescribed fire center.Sec. 403. Retrofits for fire-resilient communities.Sec. 404. Critical infrastructure and microgrid program.3.FindingsCongress finds that—(1)in 2017 and 2018, the State of California, the State of Montana, and other Western States experienced some of the deadliest and most destructive wildfires in the last 100 years, devastating Federal, State, and private land, destroying tens of thousands of homes, killing dozens of people, and burning large areas of land in the wildland-urban interface (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511));(2)fire suppression practices over several decades, inadequate levels of forest management, and climate change have increased the risk of wildfires, and, according to the Fourth National Climate Assessment by the United States Global Change Research Program, the cumulative number of acres burned in the period from 1984 to 2015 was twice the number of acres that would have burned in the absence of climate change;(3)increased development in the wildland-urban interface near overgrown forest landscapes has increased the number of people living in areas that are at risk of wildfire;(4)despite legislation enacted over the last 20 years to facilitate hazardous fuels reduction, certain statutory, regulatory, and administrative requirements, including studies, publication periods, season-specific surveys, and objection processes, and litigation can significantly impede rapid implementation of hazardous fuels reduction projects necessary to protect lives and property;(5)increasing the pace and scale of science-based, publicly developed forest management activities that reduce hazardous fuels, including through mechanical thinning and controlled burning, can reduce the size and scope of wildfires, as well as protect watersheds, improve fish and wildlife habitat, expand recreational opportunities, protect air quality, and increase the sequestration of carbon on National Forest System and Bureau of Land Management land; (6)in 2019, 11,800,000 acres of National Forest System land in the State of California and 6,300,000 acres of National Forest System land in the State of Montana were at high or very high wildfire hazard potential, of which 3,100,000 acres and 1,600,000 acres, respectively, were within proximity to populated areas; and(7)the Governor of the State of California has proclaimed a State of Emergency due to a vast tree die-off throughout the State that has increased the risk of wildfires and has created extremely dangerous fire conditions.4.DefinitionsIn this Act:(1)Federal landThe term Federal land means—(A)land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))); and(B)public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)). (2)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, with respect to Federal land described in paragraph (1)(A); and(B)the Secretary of the Interior, with respect to Federal land described in paragraph (1)(B). IWildfire Mitigation Projects101.Forest landscape projects(a)DefinitionsIn this section:(1)Collaborative processThe term collaborative process means a collaborative process described in section 4003(b)(2) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(b)(2)).(2)Forest landscapeThe term forest landscape means an area that—(A)primarily or entirely contains land that has a high or very high wildfire hazard potential;(B)due to a fuel management activity in the area, would have a reduced risk, as determined by the Secretary concerned—(i)of wildfire endangering a nearby at-risk community (as defined in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)); (ii)of wildfire damaging a municipal watershed or infrastructure that serves an at-risk community described in clause (i); or(iii)of the transmission of a high intensity wildfire from the applicable wildland-urban interface or forest landscape to a nearby community; and(C)to the extent practicable, is conducive to the development and implementation of projects relating to wildfire resilience and forest health that are carried out through a collaborative process. (3)Forest landscape projectThe term forest landscape project means a project carried out in a forest landscape under subsection (b)(1)—(A)in which 1 or more management activities are carried out; and(B)that takes place on not more than 75,000 acres of Federal land or non-Federal land adjacent to Federal land on which the project is carried out.(4)Management activityThe term management activity means—(A)the installation of fuel breaks (including shaded fuel breaks) not more than 1/2-mile wide across a forest landscape in a strategic system that maximizes the reduction of wildfire risk to communities or watersheds;(B)mechanical thinning (including restoration thinning) of a forest landscape to clear—(i)surface fuels, such as slash;(ii)ladder fuels, such as small and medium diameter trees and shrubs; or(iii)both of the fuels described in clauses (i) and (ii); and(C)controlled burns.(5)StateThe term State means a State the entirety of which is located west of the 100th meridian. (6)Wildlife habitatThe term wildlife habitat means an ecological community on which a species of wild animal, bird, plant, fish, amphibian, or invertebrate depends for the conservation and protection of the species.(b)Establishment(1)In generalNot later than 90 days after the date of enactment of this Act, in accordance with paragraph (2), the Secretary of Agriculture, in consultation with the Secretary of the Interior, shall select 3 forest landscapes on which to conduct forest landscape projects—(A)to reduce the risk of wildfire in the forest landscape; (B)to restore ecological health to the forest landscape; or(C)to adapt the forest landscape to the increased risk of wildfire due to climate change.(2)Process(A)ProposalsThe Governor of a State may submit to the Secretary of Agriculture a proposal for a forest landscape project to be carried out in that State.(B)SelectionThe Secretary of Agriculture, in consultation with the Secretary of the Interior, shall select forest landscape projects to be conducted from among proposals submitted under subparagraph (A) based on—(i)the strength of the proposal and the strategy for the conduct of the forest landscape project;(ii)the strength of the ecological case of the proposal and the proposed ecological restoration strategies of the forest landscape project;(iii)the strength of the collaborative process through which the proposal was developed and the forest landscape project will be carried out and the likelihood of successful collaboration throughout implementation of the forest landscape project;(iv)whether the proposed forest landscape project is likely to achieve reductions in long-term wildfire management costs;(v)whether the proposed forest landscape project would reduce the relative costs of carrying out ecological restoration treatments;(vi)whether the proposed forest landscape project would provide energy as a result of the use of woody biomass and small-diameter trees; and(vii)whether an appropriate level of non-Federal investment would be leveraged in carrying out the proposed forest landscape project. (C)ConsultationIn selecting proposals under subparagraph (B), the Secretary of Agriculture, in consultation with the Secretary of the Interior, shall consult with the Governors of the States that submitted proposals under subparagraph (A).(3)ApplicabilityThe selection of a forest landscape under this subsection shall not be subject to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or any other applicable law.(c)Management activitiesIn carrying out a management activity under a forest landscape project, the Secretary concerned—(1)shall maximize the retention of old-growth stands and large trees, as appropriate for the forest type, to the extent that the trees promote stands that are resilient to wildfire and increased average temperature;(2)shall consider the best available scientific information to maintain or restore the ecological integrity of the forest landscape; and(3)shall not establish a permanent road.(d)Environmental analysis(1)Application to certain environmental assessments and environmental impact statementsThis subsection shall apply in any case in which the Secretary concerned prepares an environmental assessment or an environmental impact statement pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for a forest landscape project—(A)that—(i)is developed through a collaborative process; or(ii)is covered by a community wildfire protection plan;(B)the primary purpose of which is—(i)reducing hazardous fuel loads;(ii)installing fuel and fire breaks;(iii)restoring forest health and resilience;(iv)protecting a municipal water supply or a critical communication site;(v)improving wildlife habitat to meet management and conservation goals, including State population goals; or(vi)a combination of 2 or more of the purposes described in clauses (i) through (v); and(C)that does not include any action that is inconsistent with the applicable land and resource management plan.(2)Consideration of alternativesIn an environmental assessment or environmental impact statement described in paragraph (1), the Secretary concerned shall study, develop, and describe only the following alternatives:(A)The forest landscape project, as proposed under paragraph (1).(B)A forest management activity or combination of forest management activities proposed by the relevant agency.(C)The alternative of no action.(3)Elements of no-action alternativeIn the case of the alternative of no action, the Secretary concerned shall evaluate the effect of no action only on—(A)forest health;(B)wildlife habitat;(C)wildfire potential;(D)insect and disease potential;(E)economic and social factors; and(F)water quality and quantity.(4)ExclusionsThis subsection does not apply to—(A)any component of the National Wilderness Preservation System;(B)any congressionally designated wilderness study area;(C)any component of the National Wild and Scenic Rivers System; (D)any research natural area;(E)any National Forest System land or public land on which the removal of vegetation is prohibited by an Act of Congress or the President; (F)any land in an inventoried roadless area; or(G)any designated critical habitat for a federally listed threatened or endangered species, unless, after a consultation under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536), the Secretary of the Interior, acting through the Director of the United States Fish and Wildlife Service, determines that the forest management activity is not likely to destroy or adversely modify the critical habitat.(5)Road building(A)Permanent roadsA forest landscape project carried out under this section shall not include the construction of any new, permanent road.(B)Existing roadsThe Secretary concerned may carry out necessary maintenance of, repairs to, or reconstruction of an existing permanent road under a forest landscape project carried out under this section.(C)Temporary roadsThe Secretary concerned shall decommission any temporary road constructed under a forest landscape project carried out under this section by not later than 3 years after the date on which the Secretary concerned determines the road is no longer needed.(6)Judicial review in United States district courts(A)VenueNotwithstanding section 1391 of title 28, United States Code, or other applicable law, a forest landscape project for which an environmental assessment or an environmental impact statement is prepared under paragraph (2)(A) shall be subject to judicial review only in—(i)the United States district court for a district in which the Federal land to be treated under the forest landscape project is located; or(ii)the United States district court for the District of Columbia.(B)Expeditious completion of judicial reviewIn the judicial review of an action challenging a forest landscape project described in subparagraph (A), Congress encourages a court of competent jurisdiction to expedite, to the maximum extent practicable, the proceedings in the action with the goal of rendering a final determination on jurisdiction, and, if jurisdiction exists, a final determination on the merits, as soon as practicable after the date on which a complaint or appeal is filed to initiate the action.(C)Injunctions(i)In generalSubject to clause (ii), the length of any preliminary injunctive relief or stay pending appeal covering a forest landscape project described in subparagraph (A) shall not exceed 60 days.(ii)Renewal(I)In generalA court of competent jurisdiction may issue 1 or more renewals of any preliminary injunction, or stay pending appeal, granted under clause (i).(II)UpdatesIn each renewal of an injunction in an action, the parties to the action shall present the court with updated information on the status of the forest landscape project.(iii)Requirement for injunctionA court shall not enjoin an agency action under a forest landscape project described in subparagraph (A) if the court determines that the plaintiff is unable to demonstrate that the claim of the plaintiff is likely to succeed on the merits.(iv)Balancing of short- and long-term effectsAs part of weighing the equities while considering any request for an injunction that applies to an agency action under a forest landscape project described in subparagraph (A), the court reviewing the project shall balance the impact to the ecosystem likely affected by the project of—(I)the short- and long-term effects of undertaking the agency action; against(II)the short- and long-term effects of not undertaking the agency action.(e)Use of other authoritiesEach Secretary concerned shall seek to use existing statutory and administrative authorities, including a good neighbor agreement entered into under section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a), to carry out each forest landscape project. (f)ReportsNot later than the last day of each fiscal year, each Secretary concerned shall submit a report describing the impacts on wildfire risk and the environment of forest landscape projects carried out under this section to—(1)the Committee on Energy and Natural Resources of the Senate;(2)the Committee on Natural Resources of the House of Representatives;(3)the Committee on Agriculture, Nutrition, and Forestry of the Senate; and(4)the Committee on Agriculture of the House of Representatives.(g)Funding(1)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each fiscal year.(2)Non-Federal fundingEach Secretary concerned shall seek additional funding to carry out this section from private and State sources.102.Wildfire detection equipment(a)In generalTitle VI of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591 et seq.) is amended by adding at the end the following:607.Wildfire detection equipmentTo the extent practicable, the Secretary of Agriculture and the Secretary of the Interior shall—(1)expedite the placement of wildfire detection equipment, such as sensors, cameras, and other relevant equipment, in areas at risk of wildfire;(2)expand the use of satellite data to assist wildfire response; and(3)expedite any permitting required by the Secretary of Agriculture or the Secretary of the Interior for the installation, maintenance, or removal of wildfire detection equipment..(b)Technical amendmentThe table of contents for the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6501 note; Public Law 108–148) is amended by adding at the end of the items relating to title VI the following:Sec. 607. Wildfire detection equipment.
 .103.Establishment of fuel breaks in forests and other wildland vegetation(a)DefinitionsIn this section:(1)Habitat of significant valueThe term habitat of significant value means a wildlife habitat (as defined in section 101(a))—(A)of national, statewide, or regional ecological importance;(B)that is identified as a candidate for protection, fully protected, sensitive, or as a habitat for a species of special status by a State or Federal agency; or(C)that is essential to the movement of resident or migratory wildlife.(2)Riparian areaThe term riparian area means an area—(A)that is transitional between terrestrial and aquatic ecosystems;(B)that is distinguished by gradients in biophysical conditions, ecological processes, and biota;(C)through which surface and subsurface hydrology connect bodies of water with adjacent uplands;(D)that is adjacent to perennial, intermittent, and ephemeral streams, lakes, or estuarine or marine shorelines; and(E)that includes the portions of terrestrial ecosystems that significantly influence exchanges of energy and matter with aquatic ecosystems.(3)SecretaryThe term Secretary has the meaning given the term in section 101 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).(b)Categorical exclusion establishedForest management activities described in subsection (c) are a category of actions designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(c)Forest management activities designated for categorical exclusion(1)In generalThe category of forest management activities designated under subsection (b) for a categorical exclusion are forest management activities described in paragraph (2) that are carried out by the Secretary on Federal land (as defined in section 3 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6502)) the primary purpose of which is to establish and maintain linear fuel breaks that are—(A)up to 1,000 feet in width adjacent to, and incorporating, existing linear features, such as roads, trails, transmission lines, and pipelines of any length on Federal land; and(B)intended to reduce the risk of wildfire on the Federal land or an adjacent at-risk community.(2)ActivitiesSubject to paragraph (3), the forest management activities that may be carried out pursuant to the categorical exclusion established under subsection (b) are—(A)mowing or masticating;(B)thinning by manual and mechanical cutting;(C)piling, yarding, and removal of slash;(D)selling of vegetation products, including timber, firewood, biomass, slash, and fenceposts;(E)targeted grazing;(F)application of—(i)pesticide;(ii)biopesticide; or(iii)herbicide;(G)seeding of native species;(H)controlled burns and broadcast burning; and(I)burning of piles, including jackpot piles.(3)Excluded activitiesA forest management activity described in paragraph (2) may not be carried out pursuant to the categorical exclusion established under subsection (b) if the activity is conducted—(A)in a wilderness area or wilderness study area;(B)for the construction of a permanent road or permanent trail;(C)on National Forest System land or land managed by the Bureau of Land Management on which the removal of vegetation is prohibited or restricted by Congress or the President; or(D)in an area in which the activity would—(i)be inconsistent with the applicable land and resource management plan;(ii)have a substantial adverse impact on—(I)wetlands, as defined in the United States Fish and Wildlife Service Manual, part 660 FW 2 (June 21, 1993);(II)a riparian area; or(III)a habitat of significant value; or(iii)harm—(I)any species protected by the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); or(II)the habitat of a species described in subclause (I).(4)Extraordinary circumstancesThe Secretary shall apply the extraordinary circumstances procedures under section 220.6 of title 36, Code of Federal Regulations (or a successor regulation), in determining whether to use a categorical exclusion under subsection (b). (d)Acreage and location limitationsTreatments of vegetation in linear fuel breaks covered by the categorical exclusion established under subsection (b)—(1)may not contain treatment units in excess of 3,000 acres; and(2)shall be located primarily in an area described in section 605(c)(2) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591d(c)(2)).104.Emergency actions(a)DefinitionsIn this section:(1)Emergency actionThe term emergency action means an action carried out pursuant to an emergency situation determination to mitigate the harm to life, property, or important natural or cultural resources on National Forest System land or adjacent land.(2)Emergency situationThe term emergency situation means a situation on National Forest System land for which immediate implementation of a decision is necessary to achieve 1 or more of the following results:(A)Relief from hazards threatening human health and safety.(B)Mitigation of threats to natural resources on National Forest System land or adjacent land.(3)Emergency situation determinationThe term emergency situation determination means a determination made by the Secretary under subsection (b)(1)(A).(4)Land and resource management planThe term land and resource management plan means a plan developed under section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).(5)National Forest System landThe term National Forest System land means land of the National Forest System (as defined in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a))).(6)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Authorized emergency actions To respond to emergency situations(1)Determination(A)In generalThe Secretary may make a determination that an emergency situation exists with respect to National Forest System land.(B)ReviewAn emergency situation determination shall not be subject to objection under the predecisional administrative review processes under part 218 of title 36, Code of Federal Regulations (or successor regulations).(C)ApplicabilityAn emergency situation determination shall not be subject to the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or any other applicable law. (2)Authorized emergency actionsAfter making an emergency situation determination with respect to National Forest System land, the Secretary may carry out emergency actions on that National Forest System land, including through—(A)the salvage of dead or dying trees;(B)the harvest of trees damaged by wind or ice;(C)the commercial and noncommercial sanitation harvest of trees to control insects or disease, including trees already infested with insects or disease;(D)the reforestation or replanting of fire-impacted areas through planting, control of competing vegetation, or other activities that enhance natural regeneration and restore forest species;(E)the removal of hazardous trees in close proximity to roads and trails;(F)the reconstruction of existing utility lines; and(G)the replacement of underground cables.(3)Relation to land and resource management plansTo the maximum extent practicable, an emergency action carried out under paragraph (2) shall be conducted consistent with the land and resource management plan.(4)Acreage limitationsA treatment area covered by an emergency situation determination on which an emergency action is carried out pursuant to paragraph (2) shall consist of not more than 10,000 acres of National Forest System land.(c)Environmental analysis(1)Environmental assessment or environmental impact statementIf the Secretary determines that an emergency action requires an environmental assessment or an environmental impact statement pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)), the Secretary shall study, develop, and describe—(A)the proposed agency action; and(B)the alternative of no action.(2)Public noticeThe Secretary shall provide notice of each emergency action that the Secretary determines requires an environmental assessment or environmental impact statement under paragraph (1), in accordance with applicable regulations and administrative guidelines.(3)Public commentThe Secretary shall provide an opportunity for public comment during the preparation of any environmental assessment or environmental impact statement under paragraph (1).(4)Savings clauseNothing in this subsection prohibits the Secretary from making an emergency situation determination, including a determination that an emergency exists pursuant to section 220.4(b) of title 36, Code of Federal Regulations (or successor regulations), that makes it necessary to take an emergency action before preparing an environmental assessment or environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(d)Administrative review of emergency actionsAn emergency action carried out under this section shall not be subject to objection under the predecisional administrative review processes established under section 105 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515) and section 428 of the Department of the Interior, Environment, and Related Agencies Appropriations Act, 2012 (16 U.S.C. 6515 note; Public Law 112–74).(e)Judicial review of emergency actionsSection 106 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6516) shall apply to an emergency action carried out under this section.105.New information in land management plans(a)Reinitiation of consultation; actions on Federal land(1)In generalThe Secretary concerned shall not be required to reinitiate consultation under section 7(a)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1536(a)(2)) on a Federal action described in subsection (b) for new information affecting the listing of a species as threatened or endangered or the designation of critical habitat under that Act (16 U.S.C. 1531 et seq.) unless the new information was—(A)influential scientific information (as defined in the guidance document prepared by the Office of Management and Budget entitled Final Information Quality Bulletin for Peer Review and dated December 16, 2004);(B)peer reviewed; and(C)printed in a publication that is publicly accessible.(2)Actions on Federal landWhile any consultation initiated under paragraph (1) is pending, the Secretary concerned may take an action on Federal land to implement a land management plan, a resource management plan, or a regulation relating to Federal land that is the subject of the new information, if the Secretary concerned complies with section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536) regarding that action.(b)Federal actions describedA Federal action referred to in subsection (a) is any of the following:(1)An action on Federal land.(2)A land management plan or resource management plan.(c)Irreversible or irretrievable commitmentsAn action described in subsection (a)(2) shall not be considered an irreversible or irretrievable commitment of resources to implement a land management plan, a resource management plan, or a regulation relating to Federal land.(d)Effect of sectionNothing in this section affects any applicable requirement of the Secretary concerned to consult with the head of any other Federal department or agency—(1)regarding any project carried out, or proposed to be carried out, to implement a land management plan or resource management plan pursuant to the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), including any requirement to consult regarding the consideration of cumulative impacts of completed, ongoing, and planned projects; or(2)with respect to—(A)an amendment or revision to a land management plan; or(B)a regulation relating to Federal land.106.Hazard mitigation using disaster assistanceSection 404(f)(12) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(f)(12)) is amended—(1)by inserting and wildfire after windstorm;(2)by striking including replacing and inserting the following:including—(A)replacing;(3)in subparagraph (A) (as so designated)—(A)by inserting , wildfire, after extreme wind; and(B)by adding and after the semicolon at the end; and(4)by adding at the end the following:(B)the installation of fire-resistant wires and infrastructure and the undergrounding of wires;.IIBiomass201.Biomass energy infrastructure program(a)DefinitionsIn this section:(1)Area of economic needThe term area of economic need has the meaning given the term qualified opportunity zone in section 1400Z–1(a) of the Internal Revenue Code of 1986.(2)BiomassThe term biomass means slash, thinnings, or invasive species from National Forest System land and public lands (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)) that—(A)are byproducts of preventive treatments that are removed—(i)to reduce hazardous fuels;(ii)to reduce or contain disease or insect infestation; or(iii)to restore ecosystem health;(B)are byproducts of wildfire fuel treatments;(C)would not otherwise be used for higher-value products; and(D)are harvested—(i)in accordance with applicable law and land management plans;(ii)in accordance with the requirements for—(I)old-growth maintenance, restoration, and management direction under paragraphs (2), (3), and (4) of subsection (e) of section 102 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6512); and(II)large tree retention under subsection (f) of that section; and(iii)in a manner that retains a minimum quantity of coarse woody debris for habitat, nutrient recycling, and soil conservation.(3)Biomass conversion facilityThe term biomass conversion facility means a facility that converts or proposes to convert biomass, including through gasification, into—(A)heat;(B)power;(C)biobased products; (D)advanced biofuels; or(E)any combination of the outputs described in subparagraphs (A) through (D).(4)Eligible entityThe term eligible entity means—(A)a business;(B)a limited liability company;(C)a cooperative or an entity with a business arrangement similar to a cooperative, as determined by the Secretary;(D)a nonprofit organization; and(E)a public entity.(5)High hazard zoneThe term high hazard zone means an area identified as being at high risk of wildfire—(A)through the use of a fire hazard mapping tool; and(B)by—(i)the Secretary; and(ii)the Governor of the State in which the area is located.(6)ProgramThe term program means the program established under subsection (b).(7)SecretaryThe term Secretary means the Secretary of Energy.(b)ProgramNot later than 180 days after the date of enactment of this Act, the Secretary shall establish a program to provide grants, direct loans, and loan guarantees to eligible entities—(1)to establish a biomass conversion facility;(2)to expand the infrastructure of a biomass conversion facility;(3)to make infrastructure or technological changes to a biomass conversion facility; or(4)to remove, harvest, and transport dead or dying trees and small diameter low-value trees.(c)Grant amount(1)In generalThe amount of a grant awarded under the program shall be based on—(A)in the case of a grant for an activity described in paragraphs (1) through (3) of subsection (b), the number of kilowatt hours of energy generated by the biomass conversion facility; and(B)in the case of a grant for an activity described in paragraph (4) of that subsection, the contribution of the activity to reducing the risk of wildfire in high hazard zones.(2)Maximum paymentAn eligible entity shall not receive more than $750,000 in grant funds under the program in a single calendar year.(d)PrioritiesIn awarding a grant, direct loan, or loan guarantee under the program, the Secretary shall give priority to an eligible entity that—(1)seeks to remove dead or dying trees and small diameter low-value trees;(2)seeks to locate a biomass conversion facility in—(A)an area of economic need; or(B)an area in which there has been a decline in forest occupation, as determined by the Secretary; or(3)is a small business, as determined by the Administrator of the Small Business Administration.(e)Grant matching requirementEach eligible entity that receives a grant under the program shall provide an amount equal to 50 percent of the amount of the grant to carry out the activities supported by the grant.(f)FundingThere is authorized to be appropriated to the Secretary $100,000,000 to award grants under the program, to remain available until expended.IIITimber exports301.Exemption to  prohibition on export of unprocessed timber of dead and dying trees in the State of
 CaliforniaSection 489 of the Forest Resources Conservation and Shortage Relief Act of 1990 (16 U.S.C. 620a) is amended—(1)in subsection (a), by inserting before the period at the end the following: or such timber is exempted under subsection (c).;(2)in subsection (b)(1)—(A)by striking to specific and inserting the following:to—(A)specific;(B)in subparagraph (A) (as so designated), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(B)unprocessed timber originating from National Forest System land in the State of California that—(i)is included in a hazardous fuels reduction treatment; and(ii)for which there is no current domestic market.; and(3)by adding at the end the following:(c)Exemption for unprocessed surplus timber of dead and dying trees in the State of California(1)DefinitionsIn this subsection:(A)DeadThe term dead, with respect to a tree, means that the tree is designated by a registered professional forester or a designee of the Secretary concerned as dead.(B)DyingThe term dying, with respect to a tree, means that—(i)(I)50 percent or greater of the foliage-bearing crown of the tree is dead or fading in color (other than through normal autumn coloration changes) from a normal green to a yellow, sorrel, or brown;(II)successful bark beetle attacks are exhibited on the tree, with indications of dead cambium and brood development distributed around the circumference of the bole of the tree; or(III)50 percent or greater of the circumference of the lower bole of the tree is girdled by wildlife; or(ii)the tree is designated by a registered professional forester or a designee of the Secretary concerned as likely to die within 1 year.(C)StateThe term State means the State of California.(2)Application of prohibitionSubject to paragraph (3), the prohibition under subsection (a) shall not apply to unprocessed surplus timber originating from a dead or dying tree on Federal land in the State.(3)Determination of surplus species(A)In generalNot later than 60 days after the date of enactment of the Emergency Wildfire and Public Safety Act of 2020, and each year thereafter, the Secretary concerned shall issue a list establishing which species and sizes of trees are considered to be surplus for purposes of paragraph (2).(B)ImplementationExcept with respect to the first list issued under subparagraph (A), the Secretary concerned shall implement and administer this paragraph in accordance with—(i)the rulemaking and notice and comment provisions of section 553 of title 5, United States Code; and(ii)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act).(4)Preference for domestic timber processingNotwithstanding the exemption described in paragraph (2), the Secretary concerned, to the maximum extent practicable, shall give preference for domestic processing of timber covered by the exemption.(5)Inapplicability of substitution limitationsSection 490 shall not apply to unprocessed surplus timber exempted under paragraph (2).(6)Reporting requirementNot later than March 1, 2023, the Secretaries concerned shall submit to Congress a report evaluating the impacts of the exemption described in paragraph (2) on forest health, domestic timber supply, local processing capacity, reduction in risk from wildfire, public safety, and the total quantity of timber exported.(7)Termination of effectivenessThis subsection shall cease to be effective on the date that is 5 years after the date of enactment of the Emergency Wildfire and Public Safety Act of 2020..IVOther matters401.Innovative forest workforce development program(a)DefinitionsIn this section:(1)Career in the forest sectorThe term career in the forest sector means a career in forestry, including—(A)in timber operations;(B)as a registered professional forester;(C)in vegetation treatment, including as a member of a hand crew, a machine operator, and in conducting prescribed fires;(D)in ecological restoration, including restoration of watersheds;(E)in wildland fire fighting; and(F)in community fire resilience, including workforce development projects.(2)Forest sectorThe term forest sector includes the areas of forestry described in subparagraphs (A) through (F) of paragraph (1).(3)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Grants authorizedThe Secretary shall establish a competitive grant program—(1)to assist in the development and utilization of innovative activities relating to workforce development in the forest sector and opportunities for careers in the forest sector; and(2)to expand public awareness about the forest sector and connect individuals to careers in the forest sector.(c)Selection of grant recipientsIn awarding grants under subsection (b), the Secretary shall, to the extent practicable, select nonprofit professional or service organizations, labor organizations, State agencies, community colleges, institutions of higher education, or other training and educational institutions—(1)that have qualifications and experience—(A)in the development of training programs and curricula relevant to the workforce needs of the forest sector;(B)working in cooperation with the forest sector; or(C)developing public education materials appropriate for communicating with groups of various ages and educational backgrounds; and(2)that will address the human resources and workforce needs of the forest sector.(d)Use of fundsGrants awarded under subsection (b) may be used for activities such as—(1)targeted internship, apprenticeship, pre-apprenticeship, and post-secondary bridge programs for skilled forest sector trades that provide—(A)on-the-job training;(B)skills development;(C)test preparation for skilled trade apprenticeships;(D)advance training in the forest sector relating to jobs as forest restorationists, members of hand crews, wildland fire fighters, machine operators, licensed timber operators, registered professional foresters, ecologists, biologists, or workers in construction in support of resilient infrastructure, including residential buildings; or(E)other support services to facilitate post-secondary success;(2)education programs designed for elementary, secondary, and higher education students that—(A)inform people about the role of forestry, vegetation management, and ecological restoration in the communities of those people;(B)increase the awareness of opportunities for careers in the forest sector and exposure of students to those careers through various work-based learning opportunities inside and outside the classroom; and(C)connect students to pathways to careers in the forest sector;(3)the development of a model curriculum and related vocational programs to be adopted by community colleges, which, to the extent practicable and feasible, shall—(A)provide professional training in implementing prescribed fire projects, including the knowledge and skills necessary to plan and implement broad-scale surface and ladder fuel treatments within the wildland-urban interface, wildlands, and urbanized areas, as appropriate;(B)include a focus on the ecological concerns, economics, and practices necessary to improve community safety and forest resilience; and(C)train students in—(i)the retrofitting of houses, including the use of fire-resistant materials and the maintenance of defensible space;(ii)urban forestry; and(iii)policies or guidance relating to the management of vegetation near utility infrastructure and relevant portions of electric utility wildfire mitigation plans;(4)regional industry and workforce development collaborations, including the coordination of candidate development, particularly in areas of high unemployment;(5)integrated learning laboratories in secondary educational institutions that provide students with—(A)hands-on, contextualized learning opportunities;(B)dual enrollment credit for post-secondary education and training programs; and(C)direct connection to industry or government employers; and(6)leadership development, occupational training, mentoring, or cross-training programs that ensure that workers are prepared for high-level supervisory or management-level positions.(e)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section such sums as are necessary.402.Western prescribed fire center(a)In generalThe Secretary of Agriculture and the Secretary of the Interior (referred to in this section as the Secretaries) shall establish a center to train individuals in prescribed fire methods and other methods relevant to the mitigation of wildfire risk (referred to in this section as the center).(b)Location(1)In generalThe center shall be located in any State the entirety of which is located west of the 100th meridian.(2)ConsultationThe Secretaries shall consult with the Joint Fire Science Program to solicit and evaluate proposals for the location of the center.(3)SelectionNot later than 1 year after the date of enactment of this Act, based on the consultation under paragraph (2), the Secretaries shall select a location for the center.403.Retrofits for fire-resilient communities(a)Definition of weatherization materialsSection 412(9) of the Energy Conservation and Production Act (42 U.S.C. 6862(9)) is amended—(1)in subparagraph (I), by striking and at the end;(2)by redesignating subparagraph (J) as subparagraph (K); and(3)by inserting after subparagraph (I) the following:(J)materials that are resistant to high heat and fire; and.(b)Weatherization program(1)In generalSection 413(b)(5) of the Energy Conservation and Production Act (42 U.S.C. 6863(b)(5)) is amended—(A)in subparagraph (C), by striking and at the end;(B)in subparagraph (D), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(E)owners of such dwelling units shall use fire- and drought-resistant building materials and incorporate wildfire and drought prevention and mitigation planning, as directed by the State..(2)LimitationsSection 415(c) of the Energy Conservation and Production Act (42 U.S.C. 6865(c)) is amended—(A)in paragraph (1)—(i)by redesignating subparagraphs (A) through (E) as clauses (i) through (v), respectively, and indenting appropriately;(ii)in the matter preceding clause (i) (as so redesignated), in the second sentence, by striking Labor and all that follows through to— and inserting the following:(B)Labor and weatherization materialsLabor, weatherization materials, and related matter described in subparagraph (A) includes—;(iii)by striking (c)(1) Except and inserting the following:(c)Financial assistance(1)Average cost(A)In generalExcept;(iv)in subparagraph (A) (as so designated)—(I)by striking exceed an average of $6,500 and inserting the following:exceed—(i)an average of $13,000 (adjusted annually for inflation);(II)in clause (i) (as so designated), by striking the period at the end and inserting ; or; and(III)by adding at the end the following:(ii)another average amount that is greater than the amount described in clause (i), if the Secretary determines it necessary to waive or adjust the average amount established under that clause.; and(v)in subparagraph (B) (as so designated)—(I)in clause (iv) (as so redesignated), by striking , and and inserting ; and; and(II)in clause (v) (as so redesignated), by adding a period at the end; and(B)in paragraph (4), by striking $3,000 and inserting $6,000 (adjusted annually for inflation).404.Critical infrastructure and microgrid program(a)DefinitionsIn this section:(1)Critical facility(A)In generalThe term critical facility means a facility that provides services or may be used—(i)to save lives;(ii)to protect property, public health, and public safety; or(iii)to lessen or avert the threat of a catastrophe.(B)InclusionsThe term critical facility includes—(i)a hospital; (ii)an outpatient clinic; (iii)a nursing home; (iv)a police station; (v)an emergency operation center;(vi)a jail or prison;(vii)a fire station; (viii)a facility in the communications sector, as determined by the Secretary;(ix)a facility in the chemical sector, as determined by the Secretary;(x)a school or other large building that may serve as a temporary gathering space; (xi)a utility station, such as a water and wastewater station; and(xii)any facility described in subparagraph (A) that is owned or operated by, or provides services to, an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).(2)SecretaryThe term Secretary means the Secretary of Energy.(b)Critical infrastructure and microgrid programThe Secretary shall use the funds made available under subsection (d)—(1)to improve the energy resilience and power needs of critical facilities through the use of microgrids, renewable energy, energy efficiency, and on-site storage; and(2)to improve the energy efficiency of critical facilities by decreasing the size and cost of generators.(c)Use of fundsIn carrying out subsection (b), the Secretary shall ensure that the funds made available under subsection (d) shall be used for, with respect to critical facilities—(1)provision of on-site back-up power with renewable and low-carbon liquid fuels; and(2)installation, at the transmission and distribution level, of interoperable technologies, advanced power flow control, dynamic line rating, topology optimization, and communications systems. (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $100,000,000 to carry out this section, to remain available until expended.